Smith, J.,
delivered the opinion of the court.
Judgment was rendered in the court below, against appellant, and in favor of appellee, for the sum of $500 damages, alleged to have been sustained by her by reason of the failure of appellant, under its contract, to supply her premises with water for domestic purposes.
Appellant owns and operates a system of waterworks, by means of which it furnishes water to its citizens, charging a certain rate therefor. Water is distributed to consumers by means of water mains laid in the streets; the premises. of consumers being connected therewith by lateral service pipes extending from the main pipe to the street line of such premises. At the junction of the service pipe with the main pipe is placed a cock, called the “corporation cock,” by which water is let into the *5service pipe, and by which it is turned off and on. From about the 15th of May to the 20th of July, appellee’s water supply was wholly inadequate for domestic purposes; in fact, she obtained practically no water at all. Several complaints were made, to the proper city officials by appellee, who stated to her, Or rather to her agent, that the defect was in appellee’s pipe, and not in those of the city. Appellee’s failure to obtain water was caused by an obstruction in the corporation cock, by which water was let into the service pipe connecting the main with her premises. After suit was instituted in the court below, this obstruction was by the city removed.
It is not necessary for us to consider or determine to whom the service pipe belongs, or under whose control it is. It is either' clear from the evidence that the corporation cock is under the exclusive control of the city, or it was for the jury, to say, under the evidence, under whose control it is; and by their verdict they have said that it was under the control of the city. It was therefore the city’s duty to remove this obstruction within a reasonable time. This it failed to do, thereby becoming liable to appellee for damages sustained by her by reason thereof.
The verdict, which was limited by the instruction of the court to actual damages, is not excessive. Appellee’s damages are not necessarily limited to actual money losses. She is entitled in addition thereto to compensation for the trouble, annoyances, and inconvenience suffered by her on account of being deprived of water, an article so necessary for so many domestic purposes. Telegraph Co. v. Hobart, 89 Miss. 261, 42 South. 349, 119 Am. St. Rep. 702.
The judgment of the court below is affirmed.